Citation Nr: 1754253	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 19, 2015.

2.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder beginning May 19, 2015. 

3.  Entitlement a total disability rating based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from November 1964 to November 1968, including service in the Republic of Vietnam for which he received the Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
On the Veteran's August 2011 Form 9 Substantive Appeal, he indicated that he wished to have a Central Office hearing before a Veterans Law Judge.  However, in a December 2011 correspondence, the Veteran's representative withdrew the hearing request.  The request is deemed withdrawn and the Board will proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d)(2017).

This claim was most recently before the Board in February 2016, at which time it was remanded for further development, to include AOJ review of additional relevant evidence that was associated with the Veteran's claims file in May 2015.  Following a review of the additional evidence, the Veteran's rating for service-connected PTSD was increased to 50 percent, effective May 19, 2015, as promulgated by an February 2017 rating decision.  The claim has now returned to the Board for further appellate action.

The Board notes that the Veteran's representative has asserted that the Veteran is entitled to a TDIU on the basis of his inability to maintain employment based on the severity of his service-connected disabilities, to include his service-connected PTSD.  As TDIU is part an included claim within an increased rating claim when such claim is raised by the record, the Board has listed the raised TDIU claim as an additional issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as recurrent, involuntary and intrusive distressing memories of the traumatic event, difficulty sleeping, persistent negative emotional state, diminished interest or participation in significant activities, irritable behavior, and feelings of detachment from others.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD prior to May 19, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in April 2009, plus subsequent additional development letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2015 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was provided examinations in connection with his claim in July 2014 and December 2009.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for PTSD which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.

Initial Rating in Excess of 30 percent prior to May 19, 2015

The Veteran and his representative assert that he is entitled to an initial rating in excess of 30 percent for his service-connected PTSD prior to May 19, 2015. 

The Veteran first began receiving treatment for PTSD symptoms in January 2009, after receiving a positive PTSD screen during a routine medical examination.  Following his initial mental health screen, the Veteran was first fully evaluated for his psychological symptoms in March 2009, at which point the Veteran endorsed symptoms such as nightmares, hypervigilance, intrusive thoughts, anxiety, depression, and bursts of anger and irritability.  It was also recorded that the Veteran did not have difficulty concentrating at work and no evidence of psychosis or suicidal or homicidal ideations.  The Veteran was assigned a GAF score of 55-58, indicating that the Veteran's symptoms were moderate in nature.  During this evaluation, the Veteran was prescribed medication for his psychological symptomatology.  See, March 2009 post-service treatment record.  

The Veteran continued to receive treatment for his PTSD and reacted positively to the medication, stating he did not feel as anxious or irritable.  See, August 2009 post-service treatment record. 

The Veteran was first afforded with a VA examination in connection with his claims in December 2009.  During this examination, his diagnosis of PTSD was confirmed.  At this examination, the Veteran continued to endorse symptoms of anxiety and depression, recurrent and intrusive thoughts of the distressing event, difficulty falling asleep and hypervigilance, but also indicated that his symptoms were much better controlled with medication.  The examiner indicated that the Veteran's PTSD symptoms "cause clinically significant distress or impairment in social, occupation or other important areas of functioning."  The Board also notes that the VA examiner opined that the PTSD symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant distress, however, the examiner went on to state that the mild symptoms were the result of the assistance of his current medication and that "it should be noted that these difficulties were reportedly greater in severity prior to treatment."  See, December 2009 VA examination.

A review of the Veteran's subsequent post-service treatment records show that the Veteran continued to consistently receive treatment for his PTSD.  During his treatment sessions, the Veteran endorsed similar symptoms such as irritability, nightmares, hypervigilance and depressive mood.  The Veteran was consistently noted to be pleasant, well-groomed, with logical and goal directed thought processes.  Several times the Veteran mentioned his work and indicated that he maintained closer relationships with his family.  Suicidal or homicidal ideations were never reported.  The Veteran's GAF score continued to be in the range of 53-60, indicating moderate symptoms.  See, post-service treatment records dated February 2010, September 2010, November 2010, March 2011, April 2011, May 2011, July 2011, January 2012, September 2012, February 2013, October 2013.  The Board notes that in April 2011, the Veteran decided to go off of his medication and noticed that his symptoms sharply increased.  Additionally, beginning in April 2011, the Veteran's mental health treatment notes indicate an increase in the Veteran's consumption of alcohol.  The Veteran also reported going off of his medication again in October 2013, but again noticed an increase in his irritability.  At this evaluation, the Veteran stated that he had begun going to a monthly Marine meeting, which was very helpful for him. 

The Veteran was afforded another VA examination in connection with his increased rating claim in July 2014.  During this examination, the examiner opined that the Veteran's occupational and social impairment was "due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or, symptoms controlled by medication."  However, the Board has assigned this opinion with low probative value, as the Veteran also endorsed moderate symptoms during this examination, which he has consistently reported since he first began treatment for his PTSD.  The Board finds the Veteran to be a credible historian with respect to the symptoms that he endorsed, including nightmares, hypervigilance, avoidance of or efforts to avoid distressing memories, markedly diminished interest or participation in significant activities, and irritable behavior, among others.  See, July 2014 VA examination. 

Until the Veteran submitted a PTSD Disability Benefits Questionnaire completed by a private physician in May 2015, the Veteran continued his mental health treatment with the VA.  During this time, the Veteran continued to endorse similar symptoms as he had previously, including depressive feelings, difficulty sleeping and nightmares, and a lack of motivation following his retirement in November 2014.

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD symptomatology most nearly approximates the criteria for a 50 percent disability and therefore, the Veteran is entitled to an initial rating of 50 percent, prior to May 19, 2015.  38 U.S.C.A. § 5107 (2012).  


ORDER

Entitlement to an initial rating of 50 percent for service-connected PTSD prior to May 19, 2015, is granted, subject to the laws and regulations governing VA compensation.



REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims for an entitlement to a rating in excess of 50 percent PTSD and his claim for an entitlement to a TDIU may be adjudicated on the merits. 

As noted above, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Accordingly, the Board finds that VCAA notice and a VA examination to determine the functional impact of each service-connected disability, to include PTSD, both individually and collectively, on the Veteran's employment is warranted. 

The Board notes that the Veteran's claim for entitlement to an increased rating of 50 percent is inextricably intertwined with the Veteran's claim for an entitlement to a TDIU.  Specifically, the Board notes that in order to receive a rating in excess of 50 percent for PTSD, occupational and social impairment must be shown in most areas or there must be total occupational and social impairment.  As the Veteran's occupational impairment will be examined in order to determine if the Veteran is entitled to a TDIU, the Veteran's claim for a rating in excess of 50 percent for PTSD must also be remanded.  The Board also notes that it has been several years since the Veteran's last VA examination, and the private treatment DBQ that the Veteran submitted indicated that the Veteran's PTSD had worsened.  While the passage of time is not necessarily sufficient to support a new examination, in this case where a remand is already required for other development and a significant period of time has passed since the previous examination, the Board finds that a new examination to adequately assess the current severity of the Veteran's disability is appropriate.   Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and outstanding VA and private treatment records since May 2015 and associate them with the Veteran's claims file. 

2.  After the development requested has been completed, schedule the Veteran for a VA examination with the appropriate medical personnel to determine the current severity of the Veteran's PTSD and its impact, and the impact of the other service-connected disabilities, on the Veteran's ability to secure or follow a substantially gainful employment.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide:

a.  A determination of the current severity of the Veteran's PTSD, to include all indicated testing that should be completed in this regard.

b.   A functional assessment of the Veteran's service-connected disabilities, to include his PTSD, on his ability to secure or follow a substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or any nonservice-connected disabilities. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


